The Honorable Mike Beebe State Senator 211 W. Arch Avenue Searcy, AR 72143-5331
Dear Senator Beebe:
You have requested an Attorney General opinion concerning Act 1058 of 2001.
You indicate that your question arises out of Prairie County, Arkansas, which is just completing a countywide reappraisal. Prairie County would like to be placed on a 5-year cycle for reappraisals, rather than on a 3-year cycle.
Accordingly, you have asked:
  Does Act 1058 of 2001 require a county that has just completed a countywide reappraisal to immediately begin another countywide reappraisal?
Response
It is my opinion, as explained more fully below, that Act 1058 of 2001, when read in conjunction with the Assessment Coordination Department's Rules and Regulations Implementing Act 1185 of 1999, does require counties that have just completed the type of county-wide reappraisal that Prairie County has just completed to begin a new county-wide reappraisal in the year 2002. As also explained, Prairie County will be eligible in 2004 to be considered for placement on a 5-year reappraisal cycle.
Act 1058 of 2001 does provide that some counties may be placed on a 5-year reappraisal cycle. The counties that may be placed on a 5-year cycle are those identified in A.C.A. § 26-26-1902(b), as amended by Act 1058 of 2001.1 That provision states:
  (b)(1) Except as provided in subdivision (b)(2), any county that has completed a reappraisal under subsection (a) or completed a reappraisal between the years 2002 through 2004 shall not be required to commence or complete an additional reappraisal under the three-year cycle but shall be required to appraise all real property normally assessed by the county assessor at its full and fair market value at a minimum of once every five (5) years from the previous assessment.
A.C.A. § 26-26-1902, as amended by Acts 2001, No. 1058, § 1.
Under the above-quoted language, the only counties that are eligible to be placed on 5-year reappraisal cycle are those that have completed a reappraisal under subsection (a) or between the years 2002 and 2004. It is therefore necessary to examine the language of subsection (a), referred to in the above-quoted language.
Subsection (a) states:
  (a)(1) Except as provided in subsection (b), each county in the State of Arkansas shall be required to appraise all market value real estate normally assessed by the county assessor at its full and fair market value at a minimum of once every three (3) years.
  (b)(2) Approximately one-third (1/3) of the state's counties shall complete reappraisal in the year 2002, approximately one-third (1/3) of the state's counties shall complete reappraisal in the year 2003, and approximately one-third (1/3) of the state's counties shall complete reappraisal in the year 2004, as set forth in § 26-26-1903.
A.C.A. § 26-26-1902(a), as amended by Acts 2001, No. 1058, § 1 (emphasis added).
The provisions of A.C.A. § 26-26-1903, referred to in the above-quoted language, grant the Assessment Coordination Department the authority to determine which counties are to complete reappraisals in the years 2002, 2003, and 2004, respectively, pursuant to A.C.A. § 26-26-1902. The Assessment Coordination Department has determined that counties that failed their assessment ratios in 1999 and conducted a reappraisal to be completed in 2001, pursuant to Rule 3.07, quoted previously, are to be included in the group of counties that are to begin a county-wide reappraisal in 2002, to be completed in 2004.2 When that reappraisal is completed, such counties will be eligible, pursuant to A.C.A. §26-26-1902(b), to be considered for placement on a 5-year reappraisal cycle.
It is my understanding that Prairie County did fail its assessment ratio in 1999, and consequently, was required to conduct the reappraisal that it is now completing.
That requirement arose out of the rules and regulations promulgated by the Assessment Coordination Department, pursuant to Act 1185 of 1999, as codified at A.C.A. § 26-26-1905. More particularly, Rule 3.07 states in pertinent part:
  In the case of counties that fail an assessment ratio in 1999, the required reappraisal plan will describe a reappraisal which will be completed in 2001.
Rule 3.07 of the Assessment Coordination Department's Rules and Regulations Implementing Act 1185.
The reappraisal that Prairie County is currently completing was conducted pursuant to the above-quoted rule.
Because Prairie County is one of the counties designated to begin a new reappraisal in 2002, to be completed in 2004, under A.C.A. §26-26-1902(a), it can not be considered for placement on a 5-year reappraisal cycle until that time.
Accordingly, I must conclude that under Act 1058 of 2001, and the Assessment Coordination Department's Rules and Regulations, Prairie County must begin a new countywide reappraisal in 2002, to be completed in 2004.
As a final matter, I must point out that under the provisions of A.C.A. § 26-26-1907, the county's reappraisal can be paid for out of the Arkansas Real Property Reappraisal Fund, provided that the cost of reappraisal is $7.00 per parcel or less. See Op. Att'y Gen. No.2000-125.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
1 Some of the provisions of Act 1058 do allow for counties to placed on a 5-year cycle under special circumstances. See, e.g., A.C.A. §26-26-1902(b)(2) (allowing for 5-year cycle after 3-year cycle assessment reflects less than 15% increase over previous assessment), and A.C.A. §26-26-1902(b)(3) (allowing for ACD to grant 5-year cycle status where increase in value is due to single property improvement).
2 Under the Assessment Coordination Department's Rule 3.07, countywide reappraisals are to consist of two years of data collection and one year of valuation.